Citation Nr: 1720385	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-45 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Wegener's Granulomatosis (formerly claimed as Old Goldman's disease), to include as due to exposure to herbicide agents, toxins, and jet fuel.

2.  Entitlement to service connection for a liver disorder (claimed as knots and nodules on the liver), to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, toxins, and jet fuel.

4.  Entitlement to service connection for burned arms, to include as due to exposure to herbicide agents, toxins, jet fuel, and ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2010, the Veteran testified at a Central Office hearing regarding his claim for service connection for hypertension, and in February 2016, the Veteran testified at a Central Office hearing regarding the remaining claims on appeal.  Both hearings were held before the undersigned Veterans Law Judge (VLJ) and transcripts of both hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a written statement received in December 2016, the Veteran appears to have raised the issues of entitlement to service connection for a back/neck disability, a hernia condition, a urinary condition, cancer of the head, and skin abnormalities of the back and bilateral shoulders.  The Veteran is advised that his statements do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  Accordingly, the Agency of Original Jurisdiction should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran was exposed to any herbicide agents, to include Agent Orange, during his active duty service.

2.  The competent and probative evidence of record does not demonstrate that the Veteran was exposed to ionizing radiation during his active duty service.

3.  Throughout the period of the claim, the Veteran has not had a diagnosis of any autoimmune disorder, to include Wegener's Granulomatosis.

4.  The Veteran's benign liver cyst is not shown to be related to his active duty service.

5.  The Veteran's hypertension was not present during his active service, did not manifest within one year following his separation from active service, and is not shown to be related to his active duty service.

6.  Throughout the period of the claim, the Veteran has not had a diagnosis of any skin disorder of his arms.






CONCLUSIONS OF LAW

1.  The criteria for service connection for an autoimmune disorder, to include Wegener's Granulomatosis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a liver disorder, to include a benign liver cyst, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a skin disorder of the arms (claimed as burned arms) have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a number of letters, to include those dated February 2008, October 2011, and April 2013.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded adequate VA examinations, to include the most recent October 2016 VA examinations, wherein examiners have taken into account the Veteran's statements and treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

Procedural History and Compliance with Prior Board Remands

The Veteran filed a claim for entitlement to service connection for hypertension in February 2008, which was denied in a January 2009 rating decision.  He appealed this decision and in a December 2010 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran to invite him to submit additional information in support of his claim and for the AOJ to then readjudicate his claim in a Supplemental Statement of the Case (SSOC).  The AOJ sent the Veteran a letter in January 2011 requesting that he submit additional evidence in support of his claim.  He did not submit any additional evidence nor did he submit a medical authorization to allow VA to attempt to obtain any evidence on his behalf.  The Board also notes that the January 2011 letter was not returned as undeliverable and there is no indication in the record that the Veteran did not receive this letter.  In a May 2012 SSOC, the AOJ readjudicated the Veteran's claim for hypertension.

In February 2013, the Board remanded the Veteran's claim for hypertension and instructed the AOJ to obtain the Veteran's outstanding Social Security Administration (SSA) records.  A March 2013 response from SSA reflects that there were no records available; the Veteran was notified of this in a July 2013 letter in accordance with VA regulation.  In its February 2013 remand, Board had also instructed the AOJ to obtain all outstanding VA treatment records, which was accomplished.  Additionally, the Board directed the AOJ to afford the Veteran a VA examination to determine the etiology of his hypertension.  An examination was performed in May 2013; while no etiology opinion was provided, one was provided at a later date.  The Veteran's claim for hypertension was readjudicated in an August 2013 SSOC. 

In a July 2011 statement, the Veteran initiated service connection claims for knots on his liver, burned arms, and "Old Goldman's disease." The RO denied these claims in June 2013, and in October 2013, the Veteran filed a Notice of Disagreement.

In December 2013, the Board remanded the Veteran's claim for hypertension and instructed the AOJ to contact the Veteran to attempt to obtain any identified private treatment records, obtain all outstanding VA treatment records, and to provide the Veteran with a VA examination to determine the etiology of his hypertension.  In April 2014, the AOJ sent the Veteran a letter requesting that he complete an authorization to allow VA to attempt to obtain private medical records on his behalf.  The Veteran did not respond to that letter; it was not returned as undeliverable and there is no indication in the record that he did not receive it.  The Veteran was afforded a February 2015 VA examination to for purposes of determining the etiology of his hypertension.  Unfortunately, the medical opinion provided only addressed whether his hypertension was due to or aggravated by a kidney disorder or diabetes.  Although an adequate opinion addressing direct service connection for hypertension was not provided in connection with this examination, one was provided at a later date.

In December 2013, the Board also remanded the matters of entitlement to service connection for a liver disorder, burned arms, and Old Goldman's disease for issuance of a Statement of the Case (SOC) under Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in January 2015 and in the Veteran filed a March 2015 Substantive Appeal.

In September 2016, the Board remanded all of the Veteran's claims currently on appeal for additional development.  The Board notes that at his February 2016 Central Office hearing, the Veteran clarified that he was not seeking service connection for "Old Goldman's disease," but instead was claiming service connection for an autoimmune disorder, specifically Wegener's Granulomatosis.  Accordingly, the Board recharacterized the issue as such.  In its remand, the Board directed the AOJ to contact the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include private treatment records for his claimed liver disorder.  In September 2016, a letter was sent to the Veteran requesting this information; however, the Veteran did not respond to it.  This letter was not returned as undeliverable and there is no indication the Veteran did not receive it.  The Board also directed the AOJ to obtain the Veteran's outstanding VA treatment records, which were obtained and associated with the evidence of record before the Board.

Additionally, the Board's September 2016 remand directives instructed the AOJ to ensure that the Veteran was provided with the appropriate VA examinations to determine the etiology of his claimed hypertension, liver disorder, autoimmune disease, and skin disorder of the arm.  These examinations were performed in October 2016, and adequate opinions regarding the etiology of the Veteran's claimed disabilities were provided, which took into account all the evidence of record, to include the pertinent medical evidence and competent lay evidence of record.

Further, the Board's September 2016 remand instructed the AOJ to ensure all necessary development for the Veteran's claims based on ionizing radiation exposure under 38 C.F.R. §§ 3.309, 3.311 was undertaken.  Although this was not done, the Board finds that this constitutes harmless error and that an additional remand to complete this development would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under the regulation pertaining to claims based on exposure to ionizing radiation, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  See 38 C.F.R. § 3.311(a)(1).  Diseases specific to radiation-exposed veterans are listed under 38 C.F.R. § 3.309(d)(2) and do not include any of the Veteran's claimed diseases or disabilities.  Therefore, VA is not required to assess whether the Veteran was exposed to ionizing radiation.  See generally 38 C.F.R. § 3.311.  Even assuming that VA was required to further develop the Veteran's claims to assess whether and to what extent he was exposed to radiation, the Board notes that the medical opinions addressing the Veteran's claims for a liver disorder and burned arms, as discussed more fully below, took into account medical literature which does not demonstrate that exposure to radiation causes either of claimed disorders.  Therefore, there is no prejudice to the Veteran in proceeding with adjudication of his claims.

Following completion of Board's September 2016 remand directives, the Veteran's claims were readjudicated in a December 2016 SSOC.  The Board acknowledges that since the issuance of this SSOC the Veteran has submitted additional evidence in support of his claims.  However, this evidence is duplicative of that already associated with the record.  Therefore, no waiver of AOJ consideration is required, and the Board may fairly proceed with adjudication of the Veteran's claims.

Based on the foregoing, the Board finds that all of its previous remand directives have been substantially complied with to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Any failure to comply with previous remand directives constitutes harmless error and does not prejudice the Veteran.  See Sabonis, 6 Vet. App. at 430.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

The Veteran has claimed his hypertension, liver disorder, burned arms, and Wegener's Granulomatosis are due to his exposure to and inhalation of pesticides or herbicide agents, such as Agent Orange, toxins, and jet fuel during service while serving as an aircraft mechanic.  He also claims his liver disorder and burned arms are due to exposure to ionizing radiation during service.

In a July 2007 statement, the Veteran indicated that he was sprayed with "some kind of weed killing agent," which he believed caused, among other things, his arms to break out in sores.  In a September 2009 statement, the Veteran reported that chemicals sprayed while he served at Eglin Air Force Base (AFB) caused his exposed skin to sting.

In support of his claim, the Veteran submitted an April 2008 letter from a friend, F. D., who reported being stationed at Eglin AFB around the same time as the Veteran.  F. D. indicated that mosquito pesticides were applied by air most early mornings while out at a field exercise base called Eglin number 2.  F. D. acknowledged not knowing the name of the chemicals or pesticides used but indicated that many of the pesticides used in the 1950s and 1960s have now been banned from use because of their long-term toxic affect on humans, wildlife, and the environment.  He acknowledged that he was not an "expert" on this matter, but indicated that "many people and doctors believe pesticides are hazardous to one's health, particularly if proper protection is not taken while handling and applying such chemicals."  F. D. further indicated he did not recall any safety procedures being given or protective clothing supplied at the time of the application of these chemicals.

In a November 2009 statement, the Veteran indicated he was an aircraft mechanic during service and was exposed to fuel fumes for extended periods of time.  He reported being sprayed (but did not indicate with what) at Eglin AFB and that he was there five times for fourteen day periods.  He stated that during those times planes flew over him twice a day and sprayed along the edge of the runway, causing his exposed skin to burn.  He reported that the sprayed chemicals killed all the vegetation along the runway and that many of these chemicals were stored at field number 2.

At his October 2010 hearing, the Veteran testified that while stationed at Eglin AFB in July 1954, planes flew overhead and sprayed a substance, which he swallowed.  He stated he believed it was Agent Orange because "there wasn't a blade of grass growed (sic) there for the five years [he] was down there."  He testified that he began passing blood through his kidneys in August 1954.  He indicated that in October 1954 "[t]hey sprayed us morning and night," with a substance for mosquitos and that he was told Eglin AFB was a test site for Agent Orange.  He testified he was told to wash his face, arms, and exposed skin as soon as possible after exposure and that he was a mile away from the latrines and water.  He reported that the substance burned his face, eyes, and nose, "rotted out" his tonsils and teeth, and that his throat has hurt ever since.  He stated it was not long after those incidents that he began passing blood and had chemicals in his blood.  The Veteran also testified that he was exposed to radiation while handling Atomic bombs that "burnt [him] up," and that he wore a dosimeter.  He stated he was denied the opportunity to wear an armored suit to protect him from radiation and that be believed his exposure to radiation caused knots on his liver.  The Veteran further indicated he was exposed to oil and jet fuel while performing his duties as an aircraft mechanic and that he was denied the opportunity to wear protective gloves.

In a July 2011 statement, the Veteran indicated he was exposed to radiation when he helped hang radiation bombs in Italy.  He also stated he had been sick since 1954 when he was exposed to Agent Orange and swallowed JP-4 jet fuel. 

In May 2012, the Veteran submitted an article titled "Frequently Asked Questions About Agent Orange," which indicated that prior to its introduction in Vietnam, Agent Orange was used in the United States and testing was performed at Eglin AFB.  The Veteran annotated the article by circling "Eglin Air Force Base" and indicating he had been sprayed 28 times in 1954.

At his February 2016 hearing before the Board, the Veteran testified that he accidentally swallowed "about a glass full" of JP-4 jet fuel during service which caused the onset of respiratory problems.  The Veteran stated he believed that the swallowing of jet fuel caused him to pass blood and develop a liver condition.  He also reported that he had knots on his lungs and liver.  He testified that after he swallowed jet fuel, he began passing blood through his kidneys and he was hospitalized for four days and diagnosed with nephritis.  The Veteran went on to testify that he was hospitalized for thirty days and diagnosed with chemicals in his blood stream, which led to nephritis and caused his liver to swell.  He indicated that since then his liver and kidneys have always hurt.  The Veteran also reported that while stationed at Eglin AFB, he was sprayed morning and night for two weeks with a chemical that was used to repel mosquitos and kill grass.  He testified the chemical burned his face and eyes and that he was told to wash it off as soon as possible.  The Veteran felt that being sprayed with chemicals caused scars and brown spots on his skin, which he believed were cancer, and which bled; he reported he has had these sores on his skin ever since the military and that he was treated for them in the military.  He also indicated that he was treated for sores on his skin through VA and that his VA physician gave him something like Vaseline, which helped them go away.  At the end of the hearing, the Veteran denied having these sores on his arms and indicated they only appeared on his legs.

Service treatment and service personnel records confirm that the Veteran's duty assignments included working as an Aircraft Mechanic and Crew Chief.  These records also document in-service treatment for acute nephritis due to probable inhalation of jet fuel, for which the Veteran was hospitalized from February 14, 1955, through February 21, 1955.  Nursing notes reflect an admitting diagnosis of chronic glomerulonephritis, which is a type of kidney inflammation.  Clinical records note a history of white blood cells and red blood cells picked up on a routine fuel line operator checkup.  During his hospitalization, the Veteran reported nocturia for the past two months and aching pain over both flanks for the past week.  The examiner's impression was nephritis, n.e.c., probably due to inhalation of jet fuel.  In May 1955, the Veteran sought treatment for blood in his urine; a subsequent urinalysis did not reveal any abnormalities.  He continued to experience kidney pain radiating down to his testicle; examination revealed an enlarged left testicle and he was air evacuated for a varicocelectomy.  August 1955 service treatment records reflect the Veteran experienced general malaise with a severe sore throat; liver function tests were within normal limits.  In February 1957, the Veteran complained of right flank pain and lower quadrant abdominal pain; he was given medication and a diathermy.

With regard to claimed exposure to herbicide agents, the Board notes that the Veteran did not serve during the Vietnam era nor does he assert that he was exposed to herbicide agents in Vietnam.  There is also no evidence he served in any other area, such as the Korean Demilitarized Zone or near the perimeter of a base in Thailand where herbicide agents are known to have been used.  Instead, he claims and has provided testimony and articles that indicate herbicide agents were used and stored at Eglin AFB while he was stationed there.  The Veteran's service personnel records reflect he served a temporary duty assignment at Eglin AFB for two weeks in October 1954.  Personnel records also document that the Veteran served in Italy from December 1955 to June 1956.

In August 2007, the National Personnel Records Center determined that there were no records demonstrating the Veteran had been exposed to herbicide agents.  Furthermore, review of the Department of Defense inventory of herbicide operations confirmed that testing for herbicide agent spraying techniques was only conducted at Eglin AFB from November to December 1952 and from June to September 1968 and that herbicide agents were tested at Eglin AFB from 1962 to 1970.  The record shows that the Army Development Test Center established an herbicide storage and aircraft loading site at Hardstand 7, an asphalt and concrete aircraft parking area on the main Eglin AFB airdrome.

The Board acknowledges the Veteran's lay testimony that he believes he was exposed to herbicide agents, such as Agent Orange, during service.  The Board also acknowledges F. D.'s statements regarding exposure to chemicals during service.  In this regard, the Board recognizes that the Veteran and F. D. are competent to testify as to those matters capable of lay observation, such as being sprayed with or seeing substances being sprayed, in addition to the resulting effects.  See 38 C.F.R. § 3.159(a)(2), see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran and F. D. are competent to describe what they experienced and witnessed in service, there is no evidence that they are competent to determine what, if any, herbicide agents or chemicals were sprayed as they have not demonstrated that they have the education, experience, and training to do so.  The Board does not doubt that the Veteran sincerely believes he was exposed to Agent Orange during his time in service; yet, at the same time, the record is negative for any supporting evidence that he was exposed to herbicide agents, other than his own statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  There is also no evidence that the Veteran had service which would require VA to presume he was exposed to herbicide agents nor is there any competent evidence that he was otherwise directly exposed to herbicide agents.  Consequently, the Board is unable to conclude that the Veteran was exposed to herbicide agents during his active duty service.

Autoimmune Disorder, to include Wegener's Granulomatosis

In a July 2011 statement, the Veteran indicated he had been diagnosed with Old Goldman's disease.  In a May 2015 statement in support of his claim, the Veteran indicated his claim was not for Old Goldman's disease, but rather was for Wegener's Granulomatosis.  In July 2015, the Veteran submitted a medical article regarding Wegener's Granulomatosis and wrote on the top of it that a VA physician had diagnosed him with this disease.

At his February 2016 hearing before the Board, the undersigned VLJ indicated that a short discussion was held before the hearing regarding the issues before the Board wherein the Veteran indicated his claim for service connection for Old Goldman's disease was actually for a respiratory or lung disorder.  When asked about his claim for Old Goldman's disease during the hearing, he indicated it was actually "Old Gaudamolis" disease and that it was essentially the same thing as chronic fatigue syndrome.  Thereafter, the undersigned VLJ further clarified that the Veteran was actually claiming service connection for Wegener's Granulomatosis.  The Veteran testified that his breathing problems began during service when he accidentally swallowed jet fuel, Wegener's Granulomatosis was first diagnosed in the 1990s at VA, and that he was treated for this condition with medication and inhalers.

The Board takes judicial notice that Wegener's Granulomatosis is an autoimmune disorder characterized by inflammation of blood vessels that results in damage to various organ systems of the body, most often the respiratory tract and kidneys.  While Wegener's Granulomatosis is known to typically affect the respiratory system, it is not a respiratory disorder per se.  To the extent the Veteran has claiming such, the Board notes that the RO denied service connection for pulmonary nodules in an August 2006 rating decision.  In an December 2013 decision, the Board denied service connection for all lung disorders, to include chronic obstructive pulmonary disease and old granulomatous.  Although the Veteran testified that Wegener's Granulomatosis was essentially the same thing as chronic fatigue syndrome, a claim for service connection for chronic fatigue syndrome was denied in a June 2013 rating decision, and that denial was continued in an August 2013 rating decision.  The Veteran did not file a notice of disagreement with the August 2006, June 2013, or August 2013 rating decisions, nor did he submit new and material evidence within the one year appeal periods.  Moreover, the Veteran did not appeal the December 2013 denial to the Court of Appeals for Veterans Claims.  Therefore, to the extent that the Veteran has claimed his Wegener's Granulomatous disease was the same a lung disorder or chronic fatigue syndrome, service connection has already been denied for a pulmonary nodule, a lung disorder (to include old granulomatous), and chronic fatigue syndrome, and all these decisions are final.  To reopen one of those claims, the Veteran must submit new and material evidence, which he has not done.  Accordingly, the Board's analysis herein is solely focused on service connection for an autoimmune disorder, to include Wegener's Granulomatous.

As previously discussed, service treatment records reflect treatment for acute nephritis, n.e.c., probably due to inhalation of jet fuel.  Post-service treatment records dated from 1991 to 2007 showed evidence of granulomatous disease.  An August 1991 VA chest x-ray report revealed findings of old granulomatous disease; a small nodular density at the left apex was noted to be an old calcified granuloma.  A January 1994 VA chest x-ray revealed no significant abnormalities; however, the Veteran was noted to have calcified granulomatous disease.  A March 2001 VA chest x-ray showed calcified left apical nodule consistent with granulomatous scar and an August 2002 VA chest x-ray revealed evidence of prior granulomatous lung disease with calcified granulomata seen bilaterally.  A February 2005 VA chest x-ray revealed evidence of old granulomatous infection and a May 2007 private chest computerized tomography (CT) scan revealed evidence of prior granulomatous exposure.

At an October 2016 VA examination, the examiner found no laboratory or clinical evidence whatsoever of any past or present autoimmune disorder (to include Wegener's Granulomatosis) or systemic lupus erythematosus (SLE).  The examiner noted that multiple credible and well-trained medical professionals have examined the Veteran throughout the years and that VA treatment notes do not mention any autoimmune disorder.  The examiner went on to note that the Veteran's clinical symptoms he has asserted are due to an autoimmune disorder are not compatible with any recognized autoimmune disorder.  At the examination, the Veteran claimed his "lung knots" are what he was claiming as an autoimmune disorder.  The examiner determined that the Veteran's pulmonary granulomatous disease noted on chest x-rays were most likely not due to an autoimmune disorder or SLE, reasoning that was only one lesion, it had been present for years and was unchanged, and it was calcified, which reflects a benign stable condition.  The examiner determined that if the lesion was due to an active autoimmune disease, there would most likely be multiple nodules and that the size of the nodules would have changed.  This was not the case with the Veteran's pulmonary nodule; therefore, it is unlikely that this single, unchanged nodule is due to any autoimmune condition.

In addition to the October 2016 examiner's well-reasoned and thorough opinion, a comprehensive review of the medical evidence of record reflects no evidence of any diagnosis of an autoimmune disorder, to include Wegener's Granulomatosis.  The Board recognizes that the Veteran sincerely believes he has an autoimmune disorder, to include Wegener's Granulomatosis; however, the Veteran has not shown he is qualified to draw such a medical conclusion.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis of an autoimmune disorder falls outside of the realm of the common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify as to a diagnosis when the issue is medically complex, such as with cancer).

There is no evidence whatsoever that the Veteran has ever been diagnosed with an autoimmune disorder (to include Wegener's Granulomatosis) and the Veteran's claim must be denied as a matter of law.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.

Liver Disorder

At his February 2016 hearing before the Board, the Veteran testified that his doctor told him that he had a liver disorder which was caused by exposure to ionizing radiation.

At an October 2016 VA examination, the examiner documented a simple liver cyst of the right lobe, which was diagnosed in February 2003 based on CT scan results.  The examiner indicated that the lesion was asymptomatic and that the Veteran's liver function tests were normal.  The lesion was followed periodically until 2008 and there was no change in size or character of the lesion; it was felt to be a single simple, benign liver cyst.  The Veteran's liver function tests have remained normal, he has no liver symptoms or disability due to this condition and he has not received any treatment, biopsies, or surgery for this cyst.  In determining the Veteran's liver cyst was not due to his active service, the examiner reasoned that accepted medical literature does not indicate that jet fuel exposure, ionizing radiation, or herbicide agent exposure results in benign simple liver cysts.

The examiner further found that medical literature supports a finding that the Veteran's simple liver cyst was most likely congenital in nature and therefore "probably" was a pre-existing condition that was incidentally found on x-ray in 2003.  In this regard, the Board notes that the Veteran's January 1954 entrance examination does not reflect any liver abnormalities or cysts.  VA law and regulation provides that a veteran is presumed sound upon entry to service when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The Board finds that the examiner's conclusion that the Veteran's simple liver cyst was "probably" a pre-existing condition does not reach the high level of "clear and unmistakable" evidence required to rebut the presumption of soundness. 

The Board acknowledges that the Veteran may sincerely believe he has a liver disorder which was caused by exposure to ionizing radiation.  However, the Veteran has not demonstrated he is competent to provide such a medical opinion.  See Jandreau, 492 F. 3d at 1377 n.4.  Moreover, the Veteran's account that his physician told him he has a liver disorder due to exposure to ionizing radiation is simply too attenuated and inherently unreliable to constitute "medical" evidence.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

Accordingly, given that the competent and probative evidence of record reflects the Veteran's benign liver cyst is less likely than not due to service, service connection must be denied.  Further, given that there is no clear and unmistakable evidence that his benign liver cyst pre-existed his active service, the Board is not required to discuss service connection based on aggravation.

Hypertension

The Veteran claims his hypertension is due to exposure to herbicide agents, toxins, and jet fuel.

VA treatment records dated February 1991, August 1991, September 1991, December 1991, March 1992, and May 1992 document normal blood pressure readings and do not reflect that the Veteran was taking medication for hypertension or that he had a history of hypertension.  An August 1992 VA treatment record indicates that the Veteran reported seeking treatment with a private provider and was found to have increased blood pressure and given medication.  At the August 1992 appointment, the Veteran's blood pressure was not elevated.  November 1992 and April 1993 VA treatment notes also contain normal blood pressure readings.

A January 1994 VA general medical examination notes a diagnosis of hypertension, well-controlled with medication.  The examiner indicated the Veteran had been seeking VA healthcare treatment since at least the 1990s and that his blood pressure had been in good range.  The Veteran informed the examiner that he had been treating with a private physician for the past year or two for hypertension and that he was on medication which was keeping his blood pressure down.

At a May 2013 VA examination, the Veteran reported he had hypertension for over twenty years; no opinion regarding the etiology of the Veteran's hypertension was provided.  At a February 2015 VA examination, the Veteran reported he was diagnosed with hypertension in the early 1990s.  The medical opinions obtained in connection with this examination only addressed whether the Veteran's hypertension was due to or aggravated by a kidney disorder or diabetes; no medical opinion regarding direct service connection was provided.  While the Veteran has also claimed his hypertension was caused by a kidney disorder or diabetes, he is not service-connected for either disability; therefore, the Board will not address these theories of causation.

At an October 2016 VA examination, the Veteran reported being diagnosed with hypertension in the 1980s, yet the examiner noted that the Veteran had previously reported being diagnosed with hypertension in the early 1990s.  The examiner acknowledged that the Veteran was treated for acute nephritis due to exposure to jet fuel during service and that acute nephritis can result in a hypertension condition; however, there was no evidence or documentation that this occurred to the Veteran during his service.  Significantly, the Veteran's in-service acute nephritis condition resolved prior to discharge from the military and did not result in any permanent disability; his most recent renal functions were normal.  The examiner also noted that medical literature does not demonstrate that exposure to jet fuel results in hypertension.  Moreover, the examiner determined that the Veteran's claimed exposure to herbicide agents was not prolonged or repetitive enough to result in a hypertension condition that had its onset approximately thirty years after service because this did not demonstrate a good temporal relationship.  The examiner found the Veteran's hypertension was less likely due to his active service and cited to medical literature to support the conclusion that his hypertension was more likely due to his nonservice-connected conditions of age, diet, sedentary lifestyle, and atherosclerosis disease of the arteries.

The Board has considered the Veteran's statements regarding his hypertension and acknowledges that he may sincerely believe his hypertension was caused by his active duty service.  However, the Veteran has not demonstrated he has the medical education, training, or expertise to make such a conclusion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (finding that assertions, in the absence of evidence that a veteran has the expertise to render opinions about medical matters, are not probative).

The competent and probative evidence of record does not demonstrate that the Veteran's hypertension manifested to a compensable degree within one year of active duty service or that his hypertension is otherwise related to his active duty service.  Accordingly, the Veteran's claim for service connection for hypertension must be denied.

Burned Arms

The Veteran has claimed he has "burned arms" due to exposure to herbicide agents, toxins, jet fuel, and ionizing radiation.  Service treatment records are negative for complaints, treatment, or diagnoses of any fire or chemical burns of the arms.  Post-service VA medical records and private treatment records are also silent for complaints, treatment, or diagnoses of any fire or chemical burns of the arms.

October 2000 VA treatment notes document dyshidrotic areas on the Veteran's hands and the examiner assessed dyshydrosis.  At a VA mental health appointment in July 2001 the Veteran complained of a new skin rash on his forearms, which he attributed to his "nervousness."  At a September 2001 VA genitourinary examination, the Veteran showed the examiner a tinea cruris condition in the inguinal area and indicated this condition was not only in his left inguinal region, but was all over him, especially on his feet.  An August 2004 private treatment note reflects the Veteran did not have a history of any skin disease.  A February 2005 private dermatology note reflects inflamed pigmented seborrheic keratosis on the Veteran's right shoulder.  The Veteran indicated it was occasionally symptomatic and would like it removed; the dermatologist performed a shaved excision.  A histopathology report reflects the lesion was benign with no evidence of precancerous cells.  At a February 2005 VA appointment, the Veteran reported he had a biopsy of skin from his back and was told it looked cancerous; he did not report any skin abnormalities on his arms.  On examination, there was no evidence of any rashes, cyanosis, new lesions, or growths; the examiner noted there were several areas on the Veteran's mid back where moles were burned off.  In October 2006 the Veteran sought VA treatment for biopsies of skin deformity on his back and head; he did not report any dermatological abnormalities of his arms or hands and the examiner did not find any abnormalities on examination.  

At an October 2016 VA examination, the examiner noted diagnoses of actinic keratosis (in the 1980s per the Veteran's statement), nevi (in the 1980s per the Veteran's statement), and vitaligo (in 1954 per the Veteran's statement).
At that examination, the Veteran informed the examiner that while stationed at Eglin AFB in 1954, he was required to load five atomic bombs on an aircraft and was directly sprayed with herbicide agents while on guard duty.  The Veteran indicated the claimed exposures resulted in multiple skin lesions on his arms and neck and that initially these exposed episdoes "burned him to the bone."  He further reported he had residual hypopigmented areas on both arms as a result.  On examination, the examiner did not find evidence of any visible evidence of any skin conditions on the Veteran's arms, to include those listed in the diagnosis section of the examination report.  The examiner further noted there was no evidence of an active skin condition of the arms in VA treatment notes.  The examiner nonetheless provided an opinion that the Veteran's self-reported actinic keratosis and nevi of the skin were not known in medical literature to be due to ionizing radiation, jet fuel exposure, or herbicide agents.

Although the Veteran may have experienced skin abnormalities of the arms at points during his lifetime, there is no competent evidence during the period of the Veteran's claim that he has had a diagnosed skin disability of the arms.  Significantly, at his February 2016 hearing, the Veteran explicitly denied any skin abnormalities of his arms and indicated he only experienced abnormalities on his back.  Absent a currently diagnosed disability, service connection for a skin disorder of the arms (claimed as burned arms) must be denied.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an autoimmune disorder, to include Wegener's Granulomatosis, is denied.

Service connection for a liver disorder, to include a benign liver cyst, is denied.

Service connection for hypertension is denied.

Service connection for burned arms is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


